Title: To Benjamin Franklin from C.-J. Le Roux, 12 May 1778
From: Le Roux, C.-J.
To: Franklin, Benjamin


Monsieur,
A Paris. 12. mai 1778.
Tandis que vous travaillez avec autant d’ardeur que de succès au bonheur des hommes je m’occupe essentiellement de celui des enfans. Puisse cet Ecrit mériter votre suffrage! Il est digne de votre approbation, au moins quant aux vues que je m’y propose, qui sont: de diminuer le temps, les peines et les dépenses qu’exige le mauvais système d’Education. J’ai l’honneur d’être très respectueusement Monsieur Votre très humble et très obeissant serviteur
Le RouxM[âitre] de Pension au college Royal deBoncourt montagne ste. Genevieve
